Per Curiam.

The defect of the notice in the cases cited consisted in its generality. “ The family ” of A. B. is altogether indeterminate as to age, sex or number. It imports more than one, but gives no intimation of the provision necessary foi their support or removal. The notice in this case is limited to one object, “ the child of Miss Harriet Wright ” ; so that no risk would be incurred of taking the wrong person, for the notice imports that there was but one.1
Saying that the parent and her father were inhabitants ot Williamstown, is equivalent to saying they had their settlement there.

Judgment for the plain ti[js.


 See Chicester v. Pembroke, 2 N. Hamp. R. 530; Dover v. Paris, 5 GreenLeaf. 430; Orange v. Sudbury, 10 Pick. 22; Uxbridge v. Seelconk, 10 Pick. 150.